In the United States Court of Federal Claims

 SCIENCE APPLICATIONS
 INTERNATIONAL CORP.,

                    Plaintiff,

                        v.

 THE UNITED STATES,
                                                           No. 17-cv-00825 C
                    Defendant,
                                                           Filed: March 15, 2021
                        and

 MICROSOFT CORPORATION,

                    Intervenor-Defendant,

                        and

 L3 TECHNOLOGIES, INC.,

                    Third-Party Defendant.


                                             ORDER

        On March 12, 2021, Goutam Patnaik moved to withdraw his appearance a counsel for
Plaintiff, Scientific Applications International Corporation. (ECF No. 169.) Plaintiff will continue
to be represented in this matter by Attorney Gwendolyn Tawresey of Troutman Pepper Hamilton
Sanders and Stephen R. Smith, DeAnna D. Allen, Erin M. Estevez, James P. Hughes, and Douglas P.
Lobel of Cooley LLP. Id. Because Mr. Smith will continue to represent SAIC as its attorney of
record, Mr. Patnaik’s motion is GRANTED.

       IT IS SO ORDERED.

                                                                  s/Eleni M. Roumel
                                                                 ELENI M. ROUMEL
                                                                         Judge